COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS

                                              §               No. 08-15-00275-CR
 MIGUEL ESTRADA,
                                              §                 Appeal from the
                   Appellant,
                                              §                34th District Court
 v.
                                              §             of El Paso County, Texas
 THE STATE OF TEXAS,
                                              §               (TC# 20140D03119)
                   State.
                                            §
                                          ORDER

         Appellant’s Pro Se Motion for Access to Appellate Record is GRANTED. The Court is

hereby providing a CD containing the clerk’s record 1 volume, and the reporter’s record 6 of 7

volumes (volume 7 of 7 is an exhibit volume and it is not included). The CD is being provided to

the Senior Warden, of the Ellis Unit, 1697 FM 980, Huntsville, Texas, 77343, for use

by the Appellant, Miguel Estrada, # 02017254, under the supervision of said Senior

Warden and/or designated custodian of records. The CD does not need to be returned to the

Court.

         Further, the Court’s GRANTS, the Appellant’s Pro Se Motion for Extension of

Time to File Pro Se Brief until July 14, 2016.

         IT IS SO ORDERED this 14th day of June, 2016.



                                            PER CURIAM

Before McClure, C.J., Rodriguez and Hughes, JJ.